Citation Nr: 0920974	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected right great toe disability, including status post 
bunionectomy with metatarsalgia, currently evaluated 20 
percent disabling. 

2.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected right 
and left foot disabilities. 

3.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected right and left 
foot disabilities. 

4.  Entitlement to an increased disability rating for 
service-connected left foot plantar fasciitis, currently 
evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1981 to September 1983.

The great toe, left hip and back disabilities

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).

The Veteran presented testimony before the undersigned 
Veterans Law Judge at a February 2006 videoconference 
hearing.  A transcript of this hearing has been associated 
with the Veteran's VA claims folder.

In a June 2006 decision, the Board denied the Veteran's claim 
of entitlement to service connection for a back disability 
and a left hip disability.  The same decision increased the 
disability rating assigned for Veteran's right great toe 
disability to 
20 percent disabling.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  
While the matter was pending before the Court, the Veteran's 
attorney and a representative of VA's Office of General 
Counsel filed a Joint Motion for Remand.  In a January 2008 
Order, the Court vacated the Board's June 2006 decision and 
remanded the matter for readjudication in light of the Joint 
Motion. 

In a March 2009 letter, the Board provided the Veteran and 
his representative the opportunity to submit additional 
evidence and argument in support of the appeal.  No 
additional argument or evidence was submitted.

The left foot claim

In February 2006 the Veteran filed a claim seeking a 
disability rating in excess of 20 percent for his service-
connected left foot plantar fasciitis.  The RO denied the 
Veteran's claim in a January 9, 2007 rating decision.  Notice 
of this decision was provided to the Veteran on January 11, 
2007.  In a letter received by the RO on January 12, 2008, 
the Veteran indicated his disagreement with the denial of his 
increased rating claim.   

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required.

Issue not on appeal 

In the above-mentioned June 2006 decision, the Board denied 
the Veteran's claim of entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 based on the need for 
convalescence following a fracture of the right fifth 
metatarsal.  The Joint Motion indicated that the Veteran no 
longer wished to pursue that issue.  The issue has therefore 
been resolved and is no longer in appellate status. 

Referred issue

In October 2008, the Veteran filed claims of entitlement to 
service connection for diabetes mellitus, high blood pressure 
and a mental disability, all claimed as secondary to his 
service-connected foot disabilities.  Those issues have not 
yet been addressed by the RO, and are referred to the RO for 
appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

REMAND

For reasons stated immediately below, the Board finds that 
this case must be remanded to the agency of original 
jurisdiction.

1.  Entitlement to an increased rating for a service-
connected right great toe disability, including status post 
bunionectomy with metatarsalgia, currently evaluated 20 
percent disabling. 

In the now-vacated June 2006 decision, the Board held that 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
apply to the Veteran's right great toe disability under 
Diagnostic Code 5284, as this diagnostic code is not 
predicated on a limited range of motion alone.  See the June 
2006 decision, page 16.  The January 2008 Joint Motion noted 
that VA's Office of General Counsel has held that 
"[d]epending on the nature of the foot injury, DC 5284 may 
involve limitation of motion and therefore require 
consideration under sections 4.40 and 4.45."  See VAOPGCPREC 
09-98 (Aug. 14, 1998).  The Joint Motion stated that the 
Court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 were 
applicable. 

In March 2009, the Veteran submitted a statement requesting 
the Board review all of the medical evidence at the Des 
Moines VA Medical Center (VAMC) as proof of his worsening 
condition.  Since the Veteran has alluded that his right 
great toe disability has increased in severity, the Board 
finds that an additional examination is necessary.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the disability has worsened since the last examination].  In 
the examination report, the examiner should specifically 
comment on any functional loss due to pain, weakness, 
fatigability or incoordination [DeLuca factors].



2.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected right 
and left foot disabilities. 

The January 2008 Joint Motion observed that the Veteran has 
consistently argued that his chronic foot disabilities have 
altered his posture and gait, thereby causing his low back 
and left hip to degenerate.  The parties noted a medical 
opinion addressing this matter is not of record.  A remand 
for a medical opinion is therefore required.

3.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected right and left 
foot disabilities. 

With respect to the Veteran's claim of entitlement to service 
connection for a back disability, in the January 2008 Joint 
Motion the parties stated that VA erred by not attempting to 
obtain the Veteran's VA medical treatment records from the 
Des Moines VA Medical Center (VAMC) for 1984-1985.  The 
parties further stated that the VA examiner who conducted the 
May 2002 and June 2004 VA examinations failed to address 
favorable evidence of back pathology prior to the Veteran's 
post-service 1991 industrial accident.  Consequently, a 
remand to obtain the Veteran's VAMC records and a medical 
opinion is required.

4.  Entitlement to an increased disability rating for 
service-connected left foot plantar fasciitis, currently 
evaluated 20 percent disabling.

As was noted in the Introduction, in January 2007, the RO 
denied the Veteran's claim of entitlement to an increased 
rating for left foot plantar fasciitis.  The Veteran 
expressed disagreement with that decision in a January 2008 
letter.  The Veteran testified at a DRO hearing in May 2008.  
However, a statement of the case (SOC) pertaining to that 
issue has yet to be issued by the RO.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should request the Veteran's 
treatment records from Des Moines VA 
Medical Center from 1984-1985.  All 
efforts to obtain such records should be 
memorialized.

2.  VBA should contact the Veteran and 
request that he identify any relevant 
recent medical examination and treatment 
records pertaining to the claimed 
disabilities.    VBA should take 
appropriate steps to secure any medical 
treatment records so identified and 
associate them with the Veteran's VA 
claims folder. 

3.  VBA should make arrangements for the 
Veteran to be examined by an appropriate 
specialist for the purpose of addressing 
the current severity of his service-
connected  right great toe disability.  
The Veteran's VA claims folder should be 
reviewed by the examiner.  The examination 
report should set forth all objective 
findings regarding the Veteran's 
disability including DeLuca factors 
referred to above.  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder. 

4.  VBA should arrange for a physician to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is a likely as 
not that the Veteran's left hip and/or low 
back disability is related to his service-
connected right great toe disability or 
service-connected left foot plantar 
fasciitis.  The examiner should also opine 
as to whether it is as likely as not that 
the Veteran's low back disability is 
related to his military service.  If the 
reviewing physician finds that physical 
examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

5.  VBA should issue a SOC pertaining to 
the issue of entitlement to an increased 
disability rating for left foot plantar 
fasciitis.  In connection therewith, the 
Veteran should be provided with 
appropriate notice of his appellate 
rights.

6.  VBA should readjudicate the Veteran's 
claims of entitlement to an increased 
disability rating for a right great toe 
disability and service connection for a 
left hip disability and a low back 
disability.  If the benefits sought on 
appeal remain denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




